DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “which of the plurality of light sources to activate.” The limitation renders the claim indefinite because it is not clear which from the subset (one of the subset, some of the subset, all of the subset) of the plurality of light sources are being activated. 
Claim 1 further recites “each activation scheme” in the capturing clause. The limitation renders the claim indefinite because it is not clear whether these schemes correspond to the earlier recited activation schemes (see “a plurality of activation schemes”) or a different/new activation scheme(s). For the purpose of further examination, the limitation has been interpreted as “each of the plurality of activation schemes.”
Claims 11 and 15 are rejected using the same rationale as applied to claim 1 discussed above regarding “which of the plurality of light sources to activate” and “each activation scheme.”
Claims 2-10 depend from claim 1, claims 12-14 depend from claim 11, and claims 16-20 depend from claim 15, and therefore inherit all of the deficiencies of claims 1, 11, and 15 discussed above.
Claim 2 further recites “at a time from the plurality of light sources.” The limitation renders the claim indefinite because it is unclear what is meant by the limitation, e.g., at a time when the plurality of light sources have been activated, at a time of selecting an activation scheme, at a time of calibration/capturing, etc. For the purpose of further examination, the limitation has been interpreted as “at a time from activating the subset of the plurality of light sources.”
Claim 2 further recites the limitation “at a time from plurality of light sources.” The limitation is unclear in the same manner as the limitation “at a time from the plurality of light sources.” In addition, it is unclear whether “plurality of light sources” correspond to the earlier recited subset of the plurality of light sources, or new/different light sources. For the purpose of further examination, the limitation has been interpreted as “at a time from activating the subset of the plurality of light sources.
Claim 3 recites the limitation “the angle.” There is no antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “an angle.”
Claim 6 recites the limitation “the activated light sources.” The limitation renders the claim indefinite because claim 1 recites that only a subset of the plurality of light sources is activated. For the purpose of further examination, the limitation has been interpreted as “the activated subset of the plurality of light sources.”
Claim 7 further recites the limitation “identifying as candidate points all calculated central points.” The limitation renders the claim indefinite because it is unclear whether candidate points and calculated central points correspond to the earlier recited candidate points and central points or new/different points. For the purpose of further examination, the limitation has been interpreted as “identifying as the candidate points each of the calculated central points.”
Claim 8 is replete with indefinite language and the examiner is unable to determine the scope of multiple limitations. The indefinite languages include:
The limitation “the last scanned pixel” has no antecedent basis. The limitation has been interpreted as “the scanned pixel.”
The limitation “the second last pixel” has no antecedent basis. The limitation has been interpreted as “a second last pixel.”
The limitation “the condition” has no antecedent basis. Furthermore, it is unclear what is meant by condition, e.g., lighting condition, pixel condition, camera condition, etc. For the purpose of further examination, the limitation has been interpreted as evaluating neighboring pixels.
The limitation “both the neighboring pixel” is unclear because the claim recites there are neighboring pixels to the current pixel. It is unclear which two neighboring, i.e., “both” neighboring pixels, are being referred to among all of the neighboring pixels. 
The limitation “this neighboring pixel” is unclear because the claim recites having more than one neighboring pixel and therefore it is unclear which of the neighboring pixels correspond to “this” neighboring pixel.
The claim re-uses the limitations such as “the current pixel” and “the previous pixel” repeatedly while re-defining the definition of these limitations. 
The limitation “a sense of rotation” is indefinite because the claim does not define which direction the sense is indicated, i.e., the direction of rotation vector. The limitation has been interpreted as either clockwise or counterclockwise with respect to an axis.
The claim recites “again equal to the last scanned pixel.” The limitation is indefinite because it is unclear when the current pixel was ever equal to the last scanned pixel.
The limitation “the set of pixels” is indefinite because it is not clear whether this set of pixels correspond to the coherent set of pixels defined in claim 7 or a new/different set of pixels. The limitation has been interpreted as “the coherent set of pixels.”
Claim 9 is missing an oxford comma and therefore the limitations between “or” are unclear. The claim lists three separate elements without separation via oxford commas, e.g., at least one of A or B or C. It is unclear whether the at least one corresponds to one from A, B, or C; AB or C; A or BC; or AC or B; etc. For the purpose of further examination, claim 9 has been interpreted as “determining at least one intrinsic camera parameter, at least one extrinsic camera parameter, or at least one distortion parameter.”
Claim 16 is rejected using the same rationale as applied to claim 2 discussed above regarding “at a time from plurality of light sources.”
Claim 17 is rejected using the same rationale as applied to claim 3 discussed above regarding “the angle.”
Claim 20 is rejected using the same rationale as applied to claim 6 discussed above regarding “the activated light sources.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Grundhöfer (US 2016/0182903 A1), hereinafter referred to as Grundhöfer.
Regarding claim 1, Grundhöfer teaches a computer implemented method for calibrating a camera (Grundhöfer Fig. 1), the method comprising:
activating, by computer hardware components, a subset of a plurality of light sources according to a plurality of activation schemes, wherein each activation scheme indicates which of the plurality of light sources to activate (Grundhöfer ¶0022: “By selectively activating one or more of the light sources, the computing system determines the 2D location of the light sources in the images captured by the camera”);
capturing an image for each activation scheme using the camera (Grundhöfer Fig. 4 & ¶0029: “light sources 125 may also be located on a top surface and the other side surface of the calibration apparatus 120. The light sources 125 may be disposed anywhere on the inner surface of calibration apparatus 120—e.g., the side surfaces, top surface, bottom surface, etc.”; Grundhöfer Fig. 6 & ¶0046: “FIG. 6 illustrates pixel locations in a captured image corresponding to light sources, according to one embodiment described herein. Specifically, FIG. 6 illustrates the portion 410 of the image captured in FIG. 4 that includes three light sources”); and
calibrating the camera based on the captured images (Grundhöfer ¶0046: “the calibration module selectively controls the light sources, and thus, can identify which light source corresponds to which pixel region 605, the calibration module can also assign the pixel locations 610 to the light sources to generate the 3D to 2D correspondences”; Grundhöfer Fig. 5: 520 & Grundhöfer ¶0047: “at block 520, the calibration module calculates the intrinsics of the camera (e.g., estimate focal length, principal point, lens distortion parameters, and the like) using the 3D to 2D correspondences … the calibration module may use direct linear transform to generate an initial estimate of some of the intrinsic values and then use non-linear parameter optimization minimizing the geometric reprojection errors to accurately estimate further parameters and refine the initial, estimated values … the calibration module may use further refinements, such as data normalization, or minimization of the algebraic error”).

Regarding claim 2, Grundhöfer teaches the computer implemented method of claim 1, wherein at least one of (Note that only one of the alternative limitations is required by the claim language):
at least one activation scheme from the plurality of activation schemes comprises an indication of a single light source at a time from the plurality of light sources (Grundhöfer ¶0041: “the calibration module controls the light sources on the calibration apparatus to uniquely identify the light sources in an image captured by the camera. In one embodiment, the calibration module turns on only one light source on the calibration apparatus and turns off the other light sources. The calibration module evaluates the image captured when only the single light source is illuminated. The calibration module can then correlate the 3D location of the light 
the at least one activation scheme comprises an indication of multiple light sources at a time from plurality of light sources (Grundhöfer ¶0042: “the calibration module may use a temporal binary coding to selectively activate the light sources on the calibration apparatus. Instead of activating each light source individual, the temporal binary coding permits groups of the light sources (e.g., a half or quarter of the total number of the light sources) to be activated simultaneously”).

Regarding claim 3, Grundhöfer teaches the computer implemented method of claim 2, wherein the multiple light sources at a time are at least a pre-determined distance apart when seen from the angle of the camera (Grundhöfer ¶0026: “the calibration apparatus 120 may slide along the rail 115 in order to change the distance between the apparatus 120 and the camera 105 thereby changing the location of the apparatus 120 in the field of view of the camera 105”).

Regarding claim 4, Grundhöfer teaches the computer implemented method of claim 1, wherein capturing the image for each activation scheme comprises capturing an image of the plurality of light sources (Grundhöfer Figs. 4 & 6 discussed above).

Regarding claim 5, Grundhöfer teaches the computer implemented method of claim 1, wherein the plurality of light sources is provided in a three-dimensional space according to a pre-determined spatial relationship amongst each other, and in a pre-determined spatial relationship to the camera (Grundhöfer Fig. 4¶ & 0029 discussed above teaches a 3D space and predetermined spatial relationship amongst each other; Grundhöfer ¶0026 discussed 

Regarding claim 6, Grundhöfer teaches the computer implemented method of claim 1, further comprising: determining positions of the activated light sources in the captured images (Grundhöfer Abstract: “By selectively activating one or more of the light sources, the computer system identifies correspondences that relate the 3D position of the light sources to the 2D image captured by the camera.”; Grundhöfer ¶0032: “Once the intrinsics of the camera 105 (and its pose) are known, the camera 105 may be used along with another calibrated camera to derive accurate position of objects in 3D space that are within the fields of view of the cameras”; Grundhöfer ¶0045: “After the pixel locations for all the light sources are determined, the calibration module now includes 3D to 2D correspondences for all the light sources. That is, the 3D location of the light source relative to the other light sources in the calibration apparatus (which may be expressed in Cartesian coordinates) is assigned to the specific 2D pixel location to yield the 3D to 2D correspondences”).

Regarding claim 7, Grundhöfer teaches the computer implemented method of claim 6, wherein the positions in the captured images are determined based on identification of candidate points as possible characteristic points of a calibration pattern within an image of the calibration pattern by at least:
determining spots within a filtered image derived from the image of the calibrated pattern, with a spot being defined as a coherent set of pixels of the filtered image having pixel values exceeding a threshold, for each determined spot calculating a central point of the determined spot, and identifying as candidate points all calculated central points, wherein determining the spots comprises scanning the filtered image one pixel of the filtered image after another (Grundhöfer Fig. 6 & ¶0046: “the pixels in each region 605 (and a portion of the Grundhöfer ¶0051: “the passive markers 710 are light sources (e.g., LEDs) that are either all on or all off”; Grundhöfer ¶0071: “The pose estimator compares the difference of the 3D markers projected onto the virtual image with the 2D locations of the markers on the actual captured image. If the differences are greater than a predefined threshold, the pose estimator again varies the translation and rotational value and generates a new virtual image”).

Regarding claim 9, Grundhöfer teaches the computer implemented method of claim 1, wherein calibrating the camera comprises determining at least one intrinsic camera parameter or at least one extrinsic camera parameter or at least one distortion parameter (Note that only one of the alternative limitations is required by the claim language. Grundhöfer ¶0047: “at block 520, the calibration module calculates the intrinsics of the camera (e.g., estimate focal length, principal point, lens distortion parameters, and the like) using the 3D to 2D correspondences … the calibration module may use direct linear transform to generate an initial estimate of some of the intrinsic values and then use non-linear parameter optimization minimizing the geometric reprojection errors to accurately estimate further parameters and refine the initial, estimated values … the calibration module may use further refinements, such as data normalization, or minimization of the algebraic error”).

Regarding claim 10, Grundhöfer teaches the computer implemented method of claim 9 (Note that only one of the alternative limitations is required by the claim language due to claim dependency, claim 9 requires only one of the three camera parameter types),
Grundhöfer ¶0047 discussed above – includes the focal length);
wherein the at least one extrinsic parameter comprises at least one of a position of the camera in space or an orientation of the camera in space (Grundhöfer ¶0032: “Once the intrinsics of the camera 105 (and its pose) are known, the camera 105 may be used along with another calibrated camera to derive accurate position of objects in 3D space that are within the fields of view of the cameras”); and
wherein the at least one distortion camera comprises at least one of a defocus camera of the camera, a spherical aberration parameter of the camera, a coma parameter of the camera, an astigmatism parameter of the camera, a field curvature parameter of the camera, or an image distortion parameter of the camera (Grundhöfer ¶0047 discussed above – includes lens distortion parameters).

Regarding claims 11 and 15, Grundhöfer further teaches a computer system comprising computer hardware components and non-transitory computer readable medium comprising instructions for performing the method described in claim 1 (Grundhöfer ¶Figs. 1-2; Grundhöfer ¶0074: “aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon”; Grundhöfer ¶0079: “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks”). Therefore, claims 11 and 15 are rejected using the same rationale as applied to claim 1 discussed above.

Claims 12 and 16 are rejected using the same rationale as applied to claim 2 discussed above.

Claims 13 and 19 are rejected using the same rationale as applied to claim 5 discussed above.

Regarding claim 14, Grundhöfer teaches the computer system of claim 11, further comprising a storage medium configured to store the captured images (Grundhöfer Fig. 1 & ¶0075).

Claim 17 is rejected using the same rationale as applied to claim 3 discussed above.

Claim 18 is rejected using the same rationale as applied to claim 4 discussed above.

Claim 20 is rejected using the same rationale as applied to claim 6 discussed above.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Grundhöfer teaches the computer implemented method of claim 7, but does not appear to teach or suggest:
if a scanned pixel has a pixel value exceeding the threshold, pausing the scanning, and tracing a spot contour starting with the last scanned pixel as current pixel and the second last pixel as previous pixel, the tracing of the spot contour comprising logging the current pixel as a contour pixel, and 

for neighboring pixels adjacent to the current pixel, evaluating the condition, whether both the neighboring pixel has a pixel value exceeding the threshold and another neighboring pixel, which immediately precedes this neighboring pixel with respect to a sense of rotation around the current pixel, has a pixel value not exceeding the threshold,
selecting from all neighboring pixels, for which the condition is fulfilled, the neighboring pixel farthest from the previous pixel with respect to said sense of rotation, and 
defining the current pixel as previous pixel and defining the selected neighboring pixel as current pixel;
the tracing of the spot contour further comprising repeating the tracing of the spot contour until the current pixel is again equal to the last scanned pixel, and
determining the spot as the set of pixels comprising the logged contour pixels and the pixels surrounded by the logged contour pixels.
Note that the examiner’s statement of reasons for indicating allowable subject matter applies to the claims only as interpreted by the examiner due to the 35 U.S.C. 112(b) issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667